Title: From George Washington to the Continental Congress Marine Committee, 9 October 1779
From: Washington, George
To: Continental Congress Marine Committee


        
          Gentn
          Head Qrs [West Point] Octob. the 9th 1779
        
        By the inclosed Extract from Genl Orders, which I have the honor to transmit, You will perceive that a Certain John Springer has been tried “for seducing Soldiers to inlist in the British Army,[”] and sentenced in part, to be employed in some department of the Army or Navy, where he would not have an opportunity of deserting. Being fully persuaded that he cannot be employed in the former, without affording him such an opportunity and putting it in his power to seduce others to go with him, I have sent him to Philadelphia under guard, to be subject to your Orders, and I should hope he may be made to make the States some reparation by His services on board one of their Ships of War, for the injuries he has done them. In the Spring 1777 he inlisted in One of the Continental Regimts presently deserted and engaged with the Enemy. About the Month of June last he returned and as he said, to claim the benefit of a proclamation I had

issued. I accordingly pardonned him—and affecting great contrition for his delinquency and apprehension lest he might fall into the Enemys hands if placed in a situation exposed to the common accidents of captivity—he was put in the Waggon Master’s department—and in the course of one or two nights began to inlist our Soldiers for the Enemy’s service; and there was every reason to believe he occasioned several desertions which happened in the Corps, with which he was tampering. From this trait of his character—the Honble Committee will readily think that he is not intitled to farther indulgence—and that he cannot with any prospect of advantage be retained here. I have the honor to be with great respect Gentn Yr Most Obedt sert
        
          G.W.
        
      